Citation Nr: 1824381	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 2005 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

1. The Veteran requires use of continuous medication for control of his hypertension.

2. Before the Veteran began taking medication for hypertension, his systolic blood pressure was measured at 160 or more, and his diastolic blood pressure was measured at 90 or more on repeated measurements within the same day.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but not greater than, for hypertension have been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran is currently assigned a noncompensable evaluation for his hypertension. 38 C.F.R. §4.104, Diagnostic Code (DC) 7101 (2017).

In every instance where the rating schedule does not provide a non-compensable evaluation for a diagnostic code, a non-compensable evaluation shall be assigned when the criteria for a compensable rating are not met. 38 C.F.R. § 4.31 (2017).

A 10 percent rating is assigned for diastolic pressure predominantly 100mm or more, systolic pressure predominantly 160mm or more, or for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control. A 20 percent rating is assigned for diastolic pressure predominantly 110mm or more or systolic pressure predominantly 200mm or more. A 40 percent rating is assigned for diastolic pressure predominantly 120mm or more. A 60 percent rating is assigned for diastolic pressure predominantly 130mm or more. 38 C.F.R. § 4.104 , DC 7101.

A diagnosis of hypertension must be confirmed by readings two or more times on at least three different days. Id. at Note (1). However, Note (1) applies only to confirming the existence of hypertension and is not required for an adequate rating examination. Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

The Veteran contends that he should be afforded a compensable rating for his hypertension. He argues that he takes hypertensive medications to control his hypertension disability. Additionally, he acknowledged that he has observed his blood pressure readings above 160 mm/Hg systolic and above 100 mm/Hg diastolic before he started taking his medications. Specifically, he recorded his blood pressure readings between December 8, 2012 and February 3, 2013.  See February 2013 Blood Pressure Tracker. He measured his blood pressure 2 to 3 times per day on each day during the time-period.

Review of the blood pressure tracker reveals that the Veteran started taking hypertensive medication on January 3, 2013 under the instruction of his doctor. Id. He measured his blood pressure 3 times a day, once in the morning, once in the afternoon, and once in the evening, from December 8, 2012 to January 2, 2013, prior to beginning his prescription. During this time-period, the Veteran's diastolic blood pressure was predominantly in the 150 mm/Hg range, but did reach 160 mm/Hg or greater on 5 instances and greater than 170 mm/Hg on one occasion. His diastolic pressure was predominantly greater than 90 mm/Hg during this period. On January 3, 2013, the Veteran's 3 blood pressure readings were measured at 141/101, 153/99, and 160/102. These measurements meet the requirements for hypertension under 38 C.F.R. § 4.104 , DC 7101, Note 1 (2017).

The Veteran's representative argues that the Veteran should be assigned a compensable rating because he requires continuous use of hypertensive medication to control the disability. See April 2015 Appellate Brief.

The Veteran was afforded a VA examination for his hypertension in August 2012. The examiner confirmed a diagnosis of hypertension with an onset in the 2001. The examiner noted that Veteran was prescribed medication to control his hypertension. Historical blood pressure readings at the examination measured as follows: 130/78 on August 7, 2012, 120/72 on June 25, 2012, and 144/75 on June 25, 2012. The average blood pressure was measured as 135/72. The examiner concluded that a history of diastolic pressure greater than 100 mm/Hg was not indicated.

Review of the Veteran's treatment records from his private physician, Dr. C, show blood pressure readings with diastolic blood pressure readings predominantly less than 100 for diastolic readings and predominantly less than 140 for systolic readings. The records show blood pressure readings of 110/66 in October 2010, 112/76 in July 2011, 146/88 in August 2011, 114/70 in September 2011, 118/70 in October 2011, 142/90 in April and September 2012, 170/100 and 160/102 on January 3, 2013, 128/76 on January 22, 2013, 110/74 in February 2013, 112/78 in March 2013 and 120/76 in June 2013.

The Board finds that a 10 percent disability rating for hypertension is warranted. While the Veteran's current blood pressure measurements indicate controlled hypertension, his blood pressure prior to beginning his medication during the period from December 2012 to January 2013 reveals that he has a history of hypertension as per 38 C.F.R. §4.104, Note 1 (2017). The Board finds that the systematic recording of his blood pressure prior to taking hypertensive medications is highly probative. The Veteran is competent to record and report his blood pressure recordings as they are observable through his sense of vision. See Layno v. Brown, 6 Vet. App. 465, (1994). The measurements are credible as they were performed under the instruction of a physician for the purpose of monitoring the cardiovascular disability. Affording the Veteran the benefit-of-the-doubt, the Board finds that a 10 percent evaluation for hypertension is warranted based on the Veteran's blood pressure readings from 2012 and 2013 prior to beginning medication. A rating in excess of 10 percent is not warranted because, at no time during the pendency of the appeal, has the Veteran shown diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


ORDER

An evaluation of 10 percent, but not greater, for hypertension is granted.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


